Order entered April 16, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01367-CR

                   DONALD NOLAN LEHMAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F18-76726-Y

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of new counsel. On April 15, 2020, the

supplemental clerk’s record containing the appointment was filed. We DIRECT

the Clerk to list Jeff Buchwald as appellant’s counsel in this appeal. All future

correspondence will be sent to Mr. Buchwald at the address on file.

      The record has been filed. Appellant’s brief is DUE June 1, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; to Jeff Buchwald; and to

the Dallas County District Attorney’s Office.



                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE